Citation Nr: 0735145	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-44 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1944 to March 
1946.  He died in June 1998.  The appellant is advancing her 
appeal as the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in May 2007 pursuant to the appellant's request for a Board 
hearing at the RO (Travel Board).  However, the appellant was 
scheduled for and appeared at an August 2007 Board 
videoconference hearing; when asked whether she wanted a 
video conference hearing or a live Board hearing, the 
appellant testified that she wished to proceed with the 
videoconference hearing.

Additional evidence was received from the appellant with 
waiver of preliminary RO review provided at the August 2007 
hearing.

Further, the appellant's request to hold the record open for 
an additional 60 days was granted to allow submission of 
additional evidence.  To date, no additional evidence has 
been received.  


FINDINGS OF FACT

1.  The veteran died in June 1998; the death certificate 
lists the immediate cause of death as esophageal cancer.

2. At the time of the veteran's death, service connection was 
not in effect for esophageal cancer.

3.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service. 38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2004 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the March 2004 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the March 2004 letter was sent to the appellant 
prior to the May 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to entitlement to service connection for the 
cause of the veteran's death, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a March 2004 VCAA 
letter with notice of what type of information and evidence 
was needed to substantiate the claims for service connection, 
but there has been no notice of the types of evidence 
necessary to establish a disability rating for the disability 
claim or the effective date of the disability.  To the extent 
that such notice may be deficient in any respect, the matter 
is effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.   

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has always 
adjudicated her claim based on her husband's status as a 
veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Although a medical opinion as to causation has not been 
obtained, the Board finds that one is no required in a case 
such as this were there is no competent evidence that the 
veteran's cancer was manifested during service, within one 
year of discharge, or is otherwise causally related to 
service.  Such an opinion would be speculative given the 
facts and circumstances of this case.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.



Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted above, the veteran died in June 1998.  His death 
certificate lists the immediate cause of death as esophageal 
cancer.  At the time of the veteran's death in June 1998, the 
veteran was not service-connected for esophageal cancer.  
Service medical records were silent for any treatments of, 
complaints of, and diagnosis of esophageal cancer.  In the 
reports of the veteran's April 1944 entrance examination and 
March 1946 exit examination there were no indications that 
the veteran had esophageal cancer.   

There is also no post-service medical record pertaining to 
esophageal cancer until many years after discharge.  A 
January 2003 letter from Scott C. Blair, M.D., noted that a 
biopsy of the veteran's esophagus showed adencocarcinoma, a 
type of cancer of the esophagus spread to the veteran's 
liver.  The Board notes that Dr. Blair did not suggest a link 
between the veteran's esophageal cancer and his service, or 
service-connected post-operative residual shell fragment 
wound left leg involving muscle group XI with shortening of 
leg.  A review of outpatient reports dated in the 1980's and 
1990's does not reveal anything to suggest a link to service. 

Moreover, there is no competent evidence in the record 
suggesting a casual link between the veteran's esophageal 
cancer and a service-connected disability.  The Board 
acknowledges the appellant's assertions that the cancer was 
related to the veteran's service-connected post-operative 
residual shell fragment wound left leg involving muscle group 
XI with shortening of leg.  She testified at the August 2007 
hearing that the esophageal cancer started out as a tumor on 
the veteran's leg.  She continued that a doctor from Brown 
Hospital--a VA facility in Dayton, Ohio-- reportedly told her 
that if any tumor had fastened onto the veteran's bone and 
had moved into the bloodstream that would cause problems in 
the future.  The appellant came to the conclusion that cancer 
developed at the site of the shrapnel wound and facilitated 
the cancer that caused her husband's death.  The Board notes 
that although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Further, as noted 
previously, the appellant's request to have the case opened 
for an additional 60 days was granted to provide additional 
evidence in support of her testimony; again, to date no such 
evidence has been received.  The record does include, 
however, a large number of outpatient reports which do not in 
any manner suggest that the veteran's esophageal cancer was 
in any manner associated with or caused by the service-
connected left leg disability. 
  
Based on the totality of the evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  The Board sympathizes with the 
appellant for her loss.  However, the preponderance of the 
evidence is against a finding of a link between the veteran's 
cause of death and his service, or a service-connected 
disability.  Thus, the appellant's claim must be denied.  See 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A § 5107 
(West 2002). 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


